This Office Action is in response to the papers filed on February 2, 2021.

The Application Data Sheet misidentifies this application as a division (rather than a continuation) of parent application 16/271,112.  A divisional has to be directed to an independent or distinct invention (MPEP 201.06).  The claims of this application are directed to the same magnetic memory invention as the parent application.  A corrected Application Data Sheet is required (a similar corrected Application Data Sheet was required and filed in the parent application).

The specification is objected to because “Division” (paragraph [0001], lines 1 and 2) should be “Continuation.”  Correction is required.

The specification is objected to because “read control element 130c” (paragraph [0037], line 3) should be “write control element 130c” (see paragraph [0030]).  Correction is required.
The specification is objected to because “read control element 130a” (paragraph [0037], line 6) should be “write control element 130a” (see paragraph [0030]).  Correction is required.

Claims 1-9 are allowed.  The prior art does not disclose or suggest independent claims 1 and 8 as a whole. 

This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814